   Case 3:20-cv-00832-E Document 38 Filed 04/17/20               Page 1 of 4 PageID 582



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Oscar Sanchez, Marcus White, Tesmond             Civil Action No. 20-cv-832
McDonald, Marcelo Perez, Roger Morrison,
Keith Baker, Paul Wright, Terry McNickels,
Jose Munoz, Kiara Yarborough, Olivia
Washington, and Ideare Bailey; on their own
and on behalf of a class of similarly situated
persons;

                       Petitioners/Plaintiffs,
       v.

DALLAS COUNTY SHERIFF MARIAN
BROWN, in her official capacity; DALLAS
COUNTY, TEXAS;

                Respondents/Defendants

 NOTICE REGARDING PLAINTIFFS’ FIRST AMENDED PETITION FOR WRIT OF
  HABEAS CORPUS AND CLASS ACTION COMPLAINT FOR INJUNCTIVE AND
                      DECLARATORY RELIEF

       Petitioners/Plaintiffs (hereinafter “Plaintiffs”) hereby provide the Court notice of their

Filing a First Amended Petition/Class Action Complaint as a matter of course under Rule

15(a)(1)(A).

       Attached to this Notice is a document showing, via redline edits, the difference between

Plaintiffs’ originally-filed Petition/Complaint and the First Amended Petition/Complaint filed

today. These differences are limited to:


            •   The addition of three additional detainee plaintiffs, Kiara Yarborough, Olivia

                Washington, and Ideare Bailey;

            •   The insertion of limited, further factual detail regarding the ongoing

                conditions at the Dallas County Jail;
   Case 3:20-cv-00832-E Document 38 Filed 04/17/20                Page 2 of 4 PageID 583



           •   The insertion of further factual detail regarding each Named Plaintiffs’

               efforts and/or ability to exhaust their remedies in state court prior to filing

               their Petition/Complaint before this Court; and

           •   Minor clarifying details regarding this Court’s authority to provide the

               preliminary relief Plaintiffs seek pursuant to both writs of habeas corpus and a

               Temporary Restraining Order and Preliminary Injunction.

       These amendments presented in Plaintiffs’ First Amended Petition/Class Action

Complaint do not alter in any way Plaintiffs’ request for a Temporary Restraining Order and writ

of habeas corpus. The amendments presented in Plaintiffs’ First Amended Petition/Class Action

Complaint do, however, provide factual details relevant to this Court’s consideration of

jurisdictional arguments raised in Defendants’ and Proposed Intervenors’ Motions to Dismiss.

Amendment in part for these purposes is permitted under the Federal Rules of Civil Procedure.

See Bibbs v. Early, 541 F.3d 267, 275 n. 39 (5th Cir. 2008) (“Rule 15 takes precedence over Rule

21 where a party falls within Rule 15 confines—for example, where the party attempts to drop or

add parties by an amended pleading filed before a responsive pleading is served.”).

       Plaintiffs respectfully submit their First Amended Petition/Complaint in advance of their

forthcoming Response Brief in Opposition to Defendants’ Motion to Dismiss and the

jurisdictional arguments raised by Proposed-Intervenors, in order to provide the Court and the

parties sufficient time to review. Plaintiffs respectfully submit that the filing of their First

Amended Petition/Complaint is not cause for delay of the Court’s upcoming hearing on

Plaintiffs’ Motion for a Temporary Restraining Order and writ of habeas corpus, as the legal and

factual issues presented in that motion are not affected by Plaintiffs’ First Amended

Petition/Complaint.
   Case 3:20-cv-00832-E Document 38 Filed 04/17/20             Page 3 of 4 PageID 584



Dated: April 17, 2020.

Respectfully submitted,

_____________________       _____________________            /s/ Barry Barnett
AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700
N.Y. Bar No. 5595509        Adriana Piñon**                  8115 Preston Road, Suite 575
Brandon Buskey*             Texas Bar No. 24089768           Dallas, TX 75225
125 Broad Street, 18th      Andre Segura                     (866) 754-1900
Floor                       Texas Bar No. 24107112           bbarnett@susmangodfrey.com
New York, NY 10004          5225 Katy Fwy., Suite 350
(212) 549-2528              Houston, TX 77007                Michael Gervais*
awoods@aclu.org             Tel: (713) 942-8146              N.Y. Bar No. 5122890
                            Fax: (346) 998-1577              1900 Avenue of the Stars,
Henderson Hill*                                              Suite 1400
N.C. Bar No. 18563          _____________________            Los Angeles, CA 90067
201 W. Main St. Suite 402   CIVIL RIGHTS CORPS               (310) 789-3100
Durham, NC 27701            Katherine Hubbard***             mgervais@susmangodfrey.com
(919) 682-9563              D.C. Bar No. 1500503
hhill@aclu.org              Elizabeth Rossi*                 _____________________
                            D.C. Bar No. 1500502             NEXT GENERATION ACTION
Amy Fettig*                 1601 Connecticut Ave NW,         NETWORK
D.C. Bar No. 484883         Suite 800                        Alison Grinter
915 15th Street N.W.,       Washington, D.C. 20009           Texas Bar 24043476
7th Floor                   (202) 894-6126                   Kim T. Cole
Washington, D.C. 20005      katherine@civilrightscorps.org   Texas Bar No. 24071024
(202) 548-6608              elizabeth@civilrightscorps.org   1808 South Good Latimer
afettig@aclu.org                                             Expressway
                                                             Dallas, TX 75226
                                                              (214) 704-6400
                                                             agrinter@thengan.com
                                                             kcole@thengan.com




ATTORNEYS FOR PETITIONERS/PLAINTIFFS
*admitted pro hac vice
**N.D. Texas admission application forthcoming
*** pro hac vice application forthcoming
   Case 3:20-cv-00832-E Document 38 Filed 04/17/20               Page 4 of 4 PageID 585




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECF system on all counsel registered with that system, and via email, on

April 17, 2020.


                                                           /s/ Barry Barnett
                                                           Barry Barnett
